IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47838

 STATE OF IDAHO,                                 )
                                                 )    Filed: March 3, 2021
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 RACHAEL LOUISE MEYER, aka                       )    OPINION AND SHALL NOT
 RACHEAL LOUISE MEYER,                           )    BE CITED AS AUTHORITY
                                                 )
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Order denying motion for return of property, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Rachael Louise Meyer appeals from the district court’s order denying her motion for return
of property. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Meyer was convicted of trafficking in heroin, and her conviction and sentence were
affirmed on appeal. State v. Meyer, Docket No. 46014 (Ct. App. Dec. 12, 2019) (unpublished).
During the traffic stop which led to her arrest and eventual conviction, Meyer’s purse was searched
and found to contain a large amount of heroin and $3,038 in cash. The money was confiscated
and, after her conviction and appeal, Meyer filed a pro se motion for its return. The district court
found that the money had been forfeited in a separate civil action pursuant to Idaho Code § 37-



                                                 1
2744. Since a default judgment had been entered in that case, the district court found that Meyer
no longer had a right to make a claim for the property and denied her motion.
        Meyer filed a second motion for return of property, which the district court denied on the
same grounds as the first motion. Meyer timely appeals.
                                                  II.
                                            ANALYSIS
        Meyer argues that the district court erred in denying her motion for return of property.
Specifically, Meyer argues that she is the lawful owner of the money at issue, and the State
presented no evidence that the confiscated money was connected to drug activity. Meyer concedes
that the magistrate court entered a default judgment in the civil forfeiture case, but contends she
was not served with a copy of the default judgment or any other documents in the civil forfeiture
case. The State argues that the district court was correct that since the confiscated money was
forfeited in the civil action, Meyer no longer had any ownership interest in the money. In addition,
the State argues that the district court lacked jurisdiction to consider the validity of the judgment
in the civil forfeiture case.
        Idaho Code § 37-2744(a)(6) provides that money found in close proximity to controlled
substances may be subject to forfeiture. Forfeiture proceedings are governed by the Idaho Rules
of Civil Procedure and, in the case of money, must determine whether the property was used, or
intended for use, in connection with the illegal manufacture, distribution, dispensing, or possession
of controlled substances. I.C. § 37-2744(d)(2).
        Meyer argues that she is the lawful owner of the money. However, as the district court
noted, and Meyer conceded, the money was forfeited in a separate civil case pursuant to I.C. § 37-
2744, and Meyer no longer has an ownership interest in the money. As to Meyer’s argument that
the State presented no evidence that the money was connected to drug activity, and that she
received no notification of the civil forfeiture case, the State is correct that there is no rule that
allows a collateral attack on the forfeiture judgment. “Absent a statute or rule extending its
jurisdiction, the trial court’s jurisdiction to amend or set aside a judgment expires once the
judgment becomes final, either by expiration of the time for appeal or affirmance of the judgment
on appeal.” State v. Jakoski, 139 Idaho 352, 355, 79 P.3d 711, 714 (2003). Without a rule
permitting the district court to consider the validity of the forfeiture judgment, the district court
lacked jurisdiction to consider Meyer’s argument. Because the district court lacked jurisdiction to

                                                  2
consider the validity of the forfeiture judgment, it did not err in denying Meyer’s motion for return
of property.
                                                III.
                                         CONCLUSION
       The district court did not err by denying Meyer’s motion for return of property.
Accordingly, the district court’s order denying Meyer’s motion for return of property is affirmed.
       Chief Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                 3